Citation Nr: 0004751	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
manifested by a low iron count.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
hypertension, a disability manifested by a low blood count 
and hepatitis.

In April 1997, the Board remanded the veteran's claims for 
additional development.  The development has been completed 
and the case has been returned to the Board for final 
appellate review. 


FINDING OF FACT

The claims of entitlement to service connection for 
hypertension, a disability manifested by a low blood count 
and hepatitis are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hypertension, a disability manifested by a low blood count 
and hepatitis are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records include an April 1991 letter, 
submitted by the German Red Cross, wherein it was indicated 
that the veteran had been turned down for donating blood in 
November 1990 because of elevated liver function tests (serum 
glutamic pyruvic transaminase levels were 53.1).  In June 
1991, laboratory tests showed that the a hepatitis B profile 
study was conducted with negative results.  

In service, the veteran had essentially normal blood pressure 
readings with the exception of a reading of 118/90 in July 
1991, a February 1992 entry of 120/90, and a March 1992 
reading of 130/92.  A diagnosis of hypertension was never 
entered during the appellant's active duty service.  

The records are silent as to any objective findings of anemia 
or a low blood count inservice.  During a March 1992 
examination for separation from service, the veteran's 
hematocrit was 41.  A diagnosis of hypertension, hepatitis, 
anemia or any other disability associated with a low blood 
count was not entered by the examining physician in March 
1992. 

During a July 1995 hearing at the RO in Lincoln, Nebraska, 
the veteran testified that during service, he had been placed 
on medication.  He related that after service, he had not 
been diagnosed as having hypertension.  With respect to his 
claim for hepatitis, the veteran related that he felt tired 
all the time.  He related that during service, he was found 
to have hepatitis at the same time he was diagnosed as having 
a low blood count. 

Post-service VA examination and outpatient reports, dating 
from January 1995 to January 1996, reflect that the veteran's 
blood pressure readings were essentially normal.  The records 
are devoid of any subjective complaints or objective findings 
with respect to hypertension, hepatitis, anemia or any other 
disability manifested by a low blood count.  

A June 1997 VA general medical examination report reflects 
that the veteran denied having high blood pressure but that 
he had had low iron for 18 months during service in Germany 
in 1990.  The veteran indicated that he went in to donate 
blood he was refused because of his low iron count and 
hepatitis.  He reported that during service, an Army 
physician put him on one tablet of Ferrous Sulfate for 
eighteen months.  It was noted by the examiner that the 
veteran had not received a blood transfusion, and that the 
appellant did not know what type of hepatitis he had during 
service.  The veteran's blood pressure was normal during the 
examination, and his hematocrit was 40.8.  The veteran was 
diagnosed as having a history of hepatitis, no evidence of 
anemia and no history of hypertension.  

In a June 1999 addendum to the 1997 VA examination, the 
examiner determined, after a review of the veteran's 
laboratory work, that he did not have hepatitis. 

II.  Analysis

The veteran is seeking service connection for hypertension, a 
disability manifested by a low blood count and hepatitis.  
The legal question to be answered initially, however, is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail with 
respect to these claims and there is no duty to assist him 
further in the development of the claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  If a disorder is a 
specified chronic disease, service connection may be granted 
if it is manifested to a degree of 10 percent within the 
presumptive period following separation from service; the 
presumptive period for hypertension is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

With respect to each of the veteran's claims, the record 
demonstrates that each of these disorders was never diagnosed 
in service.  While the veteran underwent a hepatitis B blood 
screen study he was not diagnosed either inservice or 
postservice with hepatitis.  Moreover, a low iron count was 
not diagnosed inservice, and such a disorder is not currently 
evident on physical examination.  Finally, while the 
appellant did demonstrate isolated elevated blood pressure 
readings on three occasions inservice, he was not then, and 
is not now, diagnosed with hypertension.  As a well grounded 
claim requires competent evidence of a current disorder as 
well as well competent evidence linking the disorder to 
service, the Board finds that these claims are not well 
grounded.  Hence, the claims are denied.

In reaching these decisions the Board considered the 
appellant's own contentions that he had each of these 
disorders inservice and that he is currently suffering from 
chronic disabling residuals therefrom.  The veteran, however, 
is a layperson who is untrained in the field of medicine.  
Therefore, he is not coompetent to offer medical opinions, 
and these claims must be denied as not well grounded.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

Service connection for hypertension, a disability manifested 
by a low blood count, and hepatitis is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

